NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST MANAGEMENT AGREEMENT SCHEDULE A Portfolios Balanced Portfolio Growth Portfolio Guardian Portfolio International Equity Portfolio International Large Cap Portfolio Large Cap Value Portfolio Mid Cap Growth Portfolio Mid-Cap Intrinsic Value Portfolio Real Estate Portfolio Short Duration Bond Portfolio Small-Cap Growth Portfolio Socially Responsive Portfolio Date: May 1, 2013 A-1 SCHEDULE B Compensation pursuant to Paragraph 3 of the Neuberger Berman Advisers Management Trust Management Agreement shall be calculated in accordance with the following schedules: Balanced Portfolio Growth Portfolio Guardian Portfolio International Large Cap Portfolio Large Cap Value Portfolio Mid-Cap Growth Portfolio Mid Cap Intrinsic Value Portfolio Socially Responsive Portfolio 0.55% on the first $250 million of average daily net assets 0.525% on the next $250 million of average daily net assets 0.50% on the next $250 million of average daily net assets 0.475% on the next $250 million of average daily net assets 0.45% on the next $500 million of average daily net assets 0.425% on the next $2.5 billion of average daily net assets 0.40% on average daily net assets in excess of $4 billion Small-Cap Growth Portfolio 0.85% on the first $500 million of average daily net assets 0.825% on the next $500 million of average daily net assets 0.80% on the next $500 million of average daily net assets 0.775% on the next $500 million of average daily net assets 0.75% on the next $500 million of average daily net assets 0.725% on average daily net assets in excess of $2.5 billion International Equity Portfolio 0.85% on the first $250 million of average daily net assets 0.825% on the next $250 million of average daily net assets 0.80% on the next $250 million of average daily net assets 0.775% on the next $250 million of average daily net assets 0.75% on the next $500 million of average daily net assets 0.725% on the next $1 billion of average daily net assets 0.70% on average daily net assets in excess of $2.5 billion Short Duration Bond Portfolio 0.25% on the first $500 million of average daily net assets 0.225% on the next $500 million of average daily net assets 0.20% on the next $500 million of average daily net assets 0.175% on the next $500 million of average daily net assets 0.15% on average daily net assets in excess of $2 billion Real Estate Portfolio 0.85% of average daily net assets DATED: May 1, 2013 2
